Name: 92/271/EEC: Commission Decision of 20 May 1992 concerning the importation into the Community of live animals and animal products originating in or coming via the Republic of Bosnia-Herzegovina
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  political geography;  international trade;  agricultural policy;  agricultural activity
 Date Published: 1992-05-21

 Avis juridique important|31992D027192/271/EEC: Commission Decision of 20 May 1992 concerning the importation into the Community of live animals and animal products originating in or coming via the Republic of Bosnia-Herzegovina Official Journal L 138 , 21/05/1992 P. 0039 - 0039 Finnish special edition: Chapter 3 Volume 42 P. 0083 Swedish special edition: Chapter 3 Volume 42 P. 0083 COMMISSION DECISION of 20 May 1992 concerning the importation into the Community of live animals and animal products originating in or coming via the Republic of Bosnia-Herzegovina (92/271/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990, laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 91/496/EEC (2) and, in particular Article 19, Having regard to Council Directive 91/496/EEC of 15 July 1991, laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC, as last amended by Council Directive 91/628/EEC (3), and in particular Article 18 thereof, Whereas the deterioration and the gravity of the situation in the Republic of Bosnia-Herzegovina can no longer guarantee that imports of live animals and animal products originating in or coming via that country meet satisfactory health requirements and in particular can no longer be controlled in an adequate manner from a veterinary point of view; Whereas the situation is capable of constituting a grave danger to public health and to animal health within the Community; whereas it is therefore justifiable to suspend imports of live animals and animal products originating in or coming via the Republic of Bosnia-Herzegovina; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall not authorize the importation of live animals and animal products originating in or coming via the Republic of Bosnia-Herzegovina. Article 2 The Commission will follow developments in the situation in the Republic of Bosnia-Herzegovina. The present Decision will be re-examined and may be modified in the light of such developments. Article 3 This Decision is addressed to Member States. Done at Brussels, 20 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 340, 11. 12. 1991, p. 17.